T. M. Burns, P. J.
(dissenting). I respectfully dissent.
In this case the defendant was penalized by the trial court for exercising his Sixth Amendment *670right to trial and his Fifth Amendment right of freedom from self-incrimination.
Under the procedures followed in the district court a defendant who pleads guilty to operating a motor vehicle without a certificate of registration pays a $15 fine. That is the only penalty he can receive. A defendant charged with the same offense who elects to exercise his constitutional right to a trial is subject to a penalty of 90 days in jail, a $100 fine and hundreds of dollars in costs. The defendant who is confronted with this choice of procedure is, to put it mildly, discouraged from asserting his fundamental constitutional rights. By prescribing different penalties for the same offense in this manner, the district court violates the Fifth, Sixth and Fourteenth Amendments to the United States Constitution. United States v Jackson, 390 US 570; 88 S Ct 1209; 20 L Ed 2d 138 (1968), Spillers v State, 84 Nev 23; 436 P2d 18 (1968), Voyles v Thorneycroft, 398 F Supp 706 (D Ariz, 1975).
In the case of plea bargaining, there is no such establishment of harshly varying penalties for the same offense depending upon how the accused pleads.
I would reverse the lower courts and remand this cause to the district court for modification of defendant’s sentence to a fine of $15.